Citation Nr: 1613549	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-49 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that granted service connection and a 10 percent rating for left knee arthritis, effective September 23, 2005; denied an increased rating for left knee anterior cruciate ligament (ACL) tear, then rated 20 percent disabling; and denied service connection for a low back disability. 

The RO subsequently granted service connection for a low back disability.   It also reduced the rating for the ACL tear to 10 percent.

The Veteran testified before the undersigned in a hearing at the RO in August 2011.  A transcript of that hearing is associated with the claims file.

In January 2012, the Board found that the reduction was void and restored the 20 percent rating for ACL tear.  The Board remanded the issue of entitlement to an increased rating for the left ACL tear.

In April 2014, the Board deemed the left knee arthritis and ACL tears to both are on appeal.  It denied an increased rating for the ACL tear, rated on the basis of instability; and remanded the issue of entitlement to an increased rating for left knee arthritis.


FINDINGS OF FACT

For the entire appeal period, the Veteran's left knee degenerative arthritis has been manifested by objective evidence of arthritis, flexion limited to no less than 90 degrees, even with contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups; and no limitation of extension, or removal or dislocation of the semilunar cartilage. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In November 2005, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his claim.  No additional notice is required with regard to the arthritis issue, because the appeal arises from the initial rating following the grant of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In addition, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's knee in February 2006, April 2007, July 2008, January 2012, and June 2014.  

The Veteran has asserted that the 2008 examiner was not thorough; however, each examination provided the findings needed to address the pertinent rating criteria.  Any deficiency in the examination was corrected by subsequent examinations.  

In compliance with the January 2012 remand directives, the Agency of Original Jurisdiction (AOJ) obtained outstanding treatment records from the VA in Springfield, Massachusetts and a current examination for the Veteran's knee.  With respect to the April 2014 remand directives, the AOJ obtained an additional medical opinion.  Therefore, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Finally, at the Board hearing in August 2011, the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judges' duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor her representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In the case of an initial rating, the Board must consider staged ratings to address variations in the disability since the effective date of service connection.  Fenderson v. West, 12 Vet App 119 (1999).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40). 

When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Painful motion without functional limitation, however, cannot serve as the basis for a rating in excess of the minimum.  Mitchell.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 

Analysis 

The Veteran contends that the severity of his left knee arthritis warrants a higher rating.
 
The Veteran's left knee arthritis is currently evaluated pursuant to Diagnostic Code (DC) 5003-5260.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that degenerative arthritis is the service-connected under DC 5003 and limitation of flexion is a residual condition under DC 5260. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees.  However, where the Veteran shows noncompensable limitation of motion, but painful motion and functional impairment are evident, the Veteran is entitled to a 10 percent rating.  

The evidence demonstrates that the Veteran's left knee flexion has been limited to 90 during the appeal period.  Even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260. 

The February 2006 VA examination report shows that the Veteran had 90 degrees of flexion with active motion against gravity and 45 degrees against strong resistance.  During the April 2007 VA examination, range of motion testing again showed left knee flexion to 90 degrees and extension to zero degrees with active motion against gravity.  There was no additional limitation of motion on repetitive use.  

During the July 2008 VA examination, the Veteran reported that flare-ups of the left knee occur every day after excessive ambulation and repeated joint motion required for activities of daily life.  He indicated that flare-ups lasted 2 to 4 hours and caused severe pain.  The Veteran also reported that flare-ups did not cause greater limitation of motion and function.  The Veteran also denied any worsening fatigue/lack of endurance and strength as a result of flare-ups.  On range of motion testing the Veteran had 140 degrees flexion with pain beginning at 140 degrees.  There was no additional loss of motion on repetitive use. The Veteran also had full extension. 

A May 2011 VA treatment note shows that the Veteran reported severe pain and that left knee flexion was limited to 116 degrees.  

During the January 2012 VA examination the Veteran again reported flare-ups and pain after prolonged walking.  Range of motion testing showed left knee flexion to 110 degrees with painful motion beginning at 90 degrees.  The Veteran also had full left knee extension to 0 degrees with painful motion beginning at 0 degrees.  The Veteran was able to perform 3 repetitions.  He did not have additional limitation of motion of the left knee following repetitive use testing.  The Veteran did have functional loss/and or functional impairment of the left knee.  The examiner reported that the Veteran's left knee had less movement than normal, weakened movement, excess fatigability, pain on movement, atrophy of disuse, and disturbance of locomotion.  

In this regard, the Board has considered whether pain, swelling, weakness, fatigue, incoordination, or flare-ups result in additional functional loss.  In a June 2014 medical opinion, the VA examiner reviewed the conflicting medical evidence and stated, "There is insufficient evidence or objective exam findings that would provide a reliable prediction of decreased functional ability during flare-ups or with repetitive use over a period of time.  Based on the available evidence and exam findings, it is not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting."    

However, as demonstrated during the February 2012 VA examination, while there was pain with left knee flexion, there was not any additional limitation of motion on repetitive motion testing, and the Veteran previously reported that his flare-ups caused pain but not additional limitation of motion.  See July 2008 VA Examination Report.  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in the left knee.  See DeLuca, 8 Vet. App. at 207-08; Mitchell, 25 Vet. App. 32.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 in the left knee.

In reaching this determination, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran could not receive a higher rating under an analogous rating code.  He has consistently been found to have normal knee extension.  See VA Examinations; 38 C.F.R. § 4.71a, DC 5261.  See 38 C.F.R. § 4.71a.    

The evidence shows additional left knee symptoms including recurrent instability.  However, these symptoms are contemplated in the Veteran's disability rating for post-operative residuals of a tear of the anterior cruciate ligament rated under DC 5257.  The Board has previously found that this disability did not warrant more than the current 20 percent rating under DC 5257; and that separate ratings were not warranted unde DC 5258 or 5259 for dislocation or removal of the semilunar cartilage.  See April 2014 Board Decision.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left knee arthritis are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address instability, weakness, limitation of motion, pain, and stiffness.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

Finally, the Veteran has not asserted and the evidence of record does not show that he is unemployable as a result of his left knee arthritis.  In fact, the record shows the Veteran has worked for the Department of Corrections in Connecticut for over 21 years.  See August 2011 Hearing Transcript.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case there is no indication that the combined 50 percent rating is inadequate or does not contemplate the current level of disability.

In sum, there is no basis for a higher evaluation for the Veteran's service-connected left knee arthritis.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


